UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6743



HERMAN L. MOODY,

                                              Plaintiff - Appellant,

          versus


T. W. MCCROWSKEY; J. MINTON,

                                           Defendants - Appellees,

          and


R. A. YOUNG; GEORGE DEEDS; D. A. BRAXTON; R.
MATHENA, Captain; M. SPRADLING; J. SALYERS; L.
MULLINS; L. SHELTON; F. TAYLOR; M. E.
QUINONES; Doctor; MS. GILBERT; G. SHINAULT,

                                                        Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-97-211-R)


Submitted:   February 16, 1999            Decided:   March 10, 1999


Before WILKINS and WILLIAMS, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Herman L. Moody, Appellant Pro Se. William W. Muse, Assistant At-
torney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Herman L. Moody appeals the magistrate judge’s* orders denying

relief on his 42 U.S.C. § 1983 (1994) complaint.   We have reviewed

the record and the magistrate judge’s opinions and orders and find

no reversible error.    Accordingly, we affirm on the reasoning of

the magistrate judge.    See Moody v. McCrowskey, No. CA-97-211-R

(W.D. Va. Nov. 3 & Dec. 19, 1997; Mar. 26 & May 4, 1998).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




     *
       The parties consented to jurisdiction of the magistrate
judge under 28 U.S.C.A. § 636(c) (West 1994 & Supp. 1998).


                                 2